Execution Copy


MANAGEMENT SERVICES AGREEMENT
 
AGREEMENT (this “Agreement”) dated as of April 27, 2007 (the “Effective Date”)
by and between MDC PARTNERS INC. (formerly MDC Communications Corporation), a
corporation existing under the laws of Canada (the “Company”), NADAL MANAGEMENT,
INC. (formerly Stallion Investments Limited) a corporation in which Miles Nadal
is the sole shareholder (“NMI”), and MILES NADAL (the “Executive”).


WITNESSETH:


WHEREAS, MDC Communications Corporation, Nadal Financial Corporation and the
Executive are parties to a Management Services Agreement dated November 1, 1997
(the “Prior Agreement”), pursuant to which Executive serves as the Chairman and
Chief Executive Officer of the Company;


WHEREAS, the Company wishes to assure itself of the services of NMI and the
Executive, and NMI and the Executive desire to provide such services on the
terms and conditions set forth below; and


WHEREAS, the parties now wish to terminate the Prior Agreement on the Effective
Date and enter into this Agreement on the terms and conditions hereinafter set
forth.


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:


1. Term of Agreement


Subject to the termination provisions of Sections 7 and 8 hereof, the term of
this Agreement shall commence on the Effective Date and shall expire on the
third anniversary thereof; provided, however, the term of this Agreement shall
continue for additional one-year periods thereafter unless and until either the
Company or NMI shall give to the other 60 days advance written notice prior to
any expiration date of its intention not to renew the term. The initial term
plus any renewal period thereafter, as may be earlier terminated as provided
herein, is collectively referred to herein as the “Term.” The date on which this
Agreement terminates, regardless of the reason therefor, is referred to in this
Agreement as the “Date of Termination.”


2. Retention of NMI


The Company hereby agrees to retain NMI as a consultant to render management
services to the Company, subject to and in accordance with the terms and
provisions hereof. NMI agrees to provide the Company with the services of the
Executive upon the terms and conditions hereinafter set forth.
 

--------------------------------------------------------------------------------




3. Services of Executive Provided by NMI


(a) Position and Authority. During the Term, NMI shall provide the services of
the Executive, who shall have the position of Chief Executive Officer of the
Company and, if elected by the Board of Directors of the Company (the “Board”),
Chairman of the Board. The Executive shall report directly to the Board. The
Executive shall have all the powers, authority, duties and responsibilities
incident to the position and office of Chief Executive Officer of the Company,
including effective supervision and control over, and responsibility for, the
day-to-day leadership and management of the business and affairs of the Company.


(b) Responsibilities of Executive. The Executive agrees to devote his business
time, attention, skills and efforts to promote with his best efforts the
interests of the Company and to the due performance of his duties and
responsibilities under this Agreement, consistent with Section 3(a) hereof.
Notwithstanding the foregoing, the Executive shall be permitted, upon prior
written consent of the Board, to serve on the board of directors of up to three
companies or income trusts unaffiliated with the Company, provided that any such
company does not engage in a Competing Business (as defined in Section 9(a)
hereof) and does not transact business for which it is paid by the Company,
except as may be approved in advance upon the prior written consent of the
Board. In addition, the Executive shall be permitted to engage in charitable and
civic activities and manage his personal passive investments, provided that such
passive investments are not in a Competing Business and are not in a company
that transacts business for which it is paid by the Company (except for an
interest in a publicly held corporation of less than 2% of its outstanding
shares); provided, however, that for the avoidance of doubt, the Company has
determined that the current activities of the Executive with respect to his
investments (listed on Exhibit A) are permitted hereunder, subject to periodic
review and approval by the Board, in the event of any material change in the
role or time commitment of Executive with such companies and provided that such
activities do not in the reasonable judgment of the Board conflict with a
full-time commitment as Chief Executive Officer of the Company. The Executive’s
participation in activities outside of his duties to the Company as described
above are further subject to the requirement that such activities do not
interfere with the performance of his duties or responsibilities to the Company
under this Agreement in a substantial manner taking into account all of the
circumstances.


4. Retainer Fee and Other Payments


(a)  Annual Retainer Fee. As compensation for the services hereunder provided by
NMI during the Term, the Company shall pay to NMI, on a monthly basis in
arrears, an annual retainer fee (the “Annual Retainer Fee”) as follows: (i) for
the first 12 months of the Term, at the rate of $950,000 per annum; (ii) for the
second 12 months of the Term, at the rate of $975,000 per annum; (iii) for the
third 12 months of the Term, at the rate of $1,000,000 per annum; and (iv) for
any continuing period of the Term thereafter, at a rate of not less than
$1,000,000 per annum or such greater amount as may be approved by the Human
Resources & Compensation Committee of the Board any (the “Compensation
Committee”).
 

--------------------------------------------------------------------------------




(b)  Annual Bonus. During the Term, in respect of all calendar years beginning
January 1, 2007, NMI shall be eligible to receive an annual fee as a bonus from
the Company (the “Annual Bonus”). The targeted range of payment under the Annual
Bonus shall be up to 250% (assuming maximum performance) of the then current
Annual Retainer Fee, based upon criteria determined by the Compensation
Committee, following discussion with the Executive. Such criteria shall include
the Executive’s performance, the overall financial performance of the Company
and such other factors as the Compensation Committee shall deem reasonable and
appropriate. Payment of the Annual Bonus (if any) shall be made at such time and
in accordance with such procedures and forms of payment as may be approved by
the Compensation Committee. Notwithstanding the foregoing, in respect of the
Annual Bonus for calendar year 2007 (and not for any future years), the Company
shall pay to NMI following each calendar quarter, assuming that the Compensation
Committee determines in its discretion that the performance targets and other
criteria for the Annual Bonus are being met based on then-current projections,
quarterly installment amounts of $296,875 each (which in the aggregate
represents one-half of the Annual Bonus at the maximum performance level for
2007), to be paid in accordance with past practice for installment bonus payment
procedures.


(c) Non-Renewal Payment. The Company has provided written notice to NMI and the
Executive of non-renewal of the Prior Agreement. In order to settle their
respective rights and obligations under the Prior Agreement, including with
respect to the payment for termination and non-renewal pursuant to Section 3
thereof, and as an amendment for NMI and the Executive to enter into this
Agreement, the parties hereto have agreed that the Company shall pay to NMI a
lump-sum cash amount of $3,500,000 (the “Non-Renewal Payment), payable as soon
as practicable after the Effective Date, taking into account the Company’s cash
needs and any restrictions or financial covenants under the Company’s credit
facilities or other agreements.  


(d) Outstanding Loans. The Company has made loans to the Executive pursuant to
Promissory Notes dated September 22, 1999, March 22, 2000 and September 30,
2004, and has made a loan to Nadal Financial Corporation under the Prior
Agreement (the "Loans").   The terms of these Loans shall remain in effect in
accordance with their terms (and without any modification or amendment of the
original terms and conditions of such Loans), and the promissor shall continue
to be obligated to make repayment of the Loans as required thereby.  In
addition, NMI and the Executive shall cause the prepayments of outstanding
principal balances under the Loans in respect of certain payments made under
this Agreement, as follows: (i) in respect of the amount of any Annual Bonus
paid pursuant to Section 4(b) hereof, prepayments of $100,000 (Cdn) per annum;
(ii) in respect of the Non-Renewal Payment pursuant to Section 4(c) hereof,
prepayment of $3 million (Cdn); (iii) in respect of any proceeds or income
realized upon the exercise, vesting or payment (in cash or in shares) of Equity
Incentives (as defined in Section 5 hereof), including awards granted prior to
the Effective Date, prepayments of one-third of the “after-tax amount” of such
proceeds or income (which may be satisfied by payment in Company stock); and
(iv) in respect of any Termination Payment made pursuant to Section 8(b) hereof,
prepayment of one-third of the “after-tax amount” of such payment. For purposes
hereof, the “after-tax amount” shall be deemed to be 80% of the proceeds, income
or payments, as applicable, except to the extent that NMI demonstrates to the
Company’s reasonable satisfaction that a lower percentage should apply to
reflect a higher effective tax rate applicable to such payments. Any Loan
prepayments made in accordance with this Section 4(d) shall first be made
against the principal of the individual Loan that has the earliest maturity date
at the time of the required prepayment, and shall be made promptly following the
receipt of such payment made under this Agreement.
 

--------------------------------------------------------------------------------




(e) Goods and Services Tax. To the extent that the services to be provided
hereunder are rendered in Canada, the Company shall pay to NMI goods and
services tax in connection with all payments received by NMI hereunder for such
services and shall be responsible for the payment to the applicable taxing
authority in Canada, any tax imposed on an employer to the extent of such
services. In the event that the Company is required to pay to NMI taxes other
than goods and services tax pursuant to this Section 4(e), NMI shall indemnify
the Company for the amount of such other taxes to the extent that the Company
would not be obliged to pay such other taxes if the services provided by NMI
pursuant to this Agreement were provided to the Company by an employee of the
Company who is paid a salary equal to the relevant amounts paid to NMI hereunder
and to the extent that the Company is not entitled to an input tax credit
arising therefrom.


5. Equity Incentives 


NMI shall be eligible to receive awards of stock options, stock appreciation
rights, restricted stock, stock units and/or other awards of equity incentives
with respect to shares of the Company’s common stock, as determined by the
Compensation Committee, pursuant to the terms of the Company’s equity incentive
plans as in effect from time to time (“Equity Incentives”). For each calendar
year during the Term, NMI may receive an annual grant of Equity Incentives with
a targeted grant-date value of up to 300% of the then-current Annual Retainer
Fee, in the discretion of the Compensation Committee. The determination of the
grant-date value for this purposes shall be based upon such reasonable valuation
assumptions adopted by the Compensation Committee consistent with the
then-applicable standards utilized by the Company under FAS 123, or any
successor accounting standard for stock-based compensation. The particular types
of Equity Incentives to be awarded and the terms and conditions thereof shall be
determined by the Compensation Committee in its discretion. In general, it is
intended that the Equity Incentive would become vested and/or exercisable based
approximately one-third (1/3) on the continued service of NMI and the Executive,
and approximately two-thirds (2/3) on the continued service of NMI and the
Executive and the achievement of corporate performance goals to be established
by the Compensation Committee.


6. Benefits and Expenses 


(a) Benefit Payments. For each calendar year during the Term, the Company shall
pay to NMI the amount of $500,000 in respect of all employee benefits and
perquisites to be provided by NMI to the Executive, which amount represents the
costs of the Company in respect of pension benefits, welfare benefits (including
medical, life and disability insurance) and other fringe benefits and
perquisites (including automobile allowance and club memberships) which shall be
provided to the Executive by NMI. Such amount shall be paid by the Company on a
quarterly basis in arrears, and shall be prorated for any partial calendar year
period during the Term. The Executive shall not be entitled to participation or
coverage under any employee pension, welfare or fringe benefit plan or insurance
benefit provided by the Company to its employees and all such coverage shall be
provided to the Executive by NMI.  
 

--------------------------------------------------------------------------------




(b) Business Expenses. The Company agrees to pay or to reimburse NMI for all
reasonable, ordinary, necessary and documented business expenses incurred during
the Term in the performance of its services hereunder in accordance with the
policy of the Company as from time to time in effect. NMI shall provide to the
Company any and all statements, bills or receipts evidencing the travel or
out-of-pocket expenses for which it seeks payment or reimbursement, and any
other information or materials, as the Company may from time to time reasonably
require. Such reimbursement shall be made within 30 days after submission of
such information.
 
7. Termination


(a) Termination for Cause. The Company, by direction of the Board, shall be
entitled to terminate the services of NMI and the Executive hereunder and the
Term hereof for “Cause” upon the giving of written notice to NMI and the
Executive. For purposes of this Agreement, the term “Cause” shall mean:


(i) the material failure by NMI to cause the services of the Executive to be
provided in accordance with Section 2 hereof;


(ii) the Executive's willful failure or refusal to materially perform his duties
and responsibilities to the Company as set forth in Section 3 hereof (other than
as a result of a Disability pursuant to Section 7(d) hereof), or to abide by the
reasonable directives of the Board, in each case if such failure or refusal is
not cured (if curable) within 15 days after written notice thereof by the
Company;


(iii) the willful fraud or material dishonesty of the Executive in connection
with his position or the performance of duties to the Company (including any
misappropriation of the funds or property of the Company), or the willful
misconduct of the Executive in connection with his position or the performance
his performance of duties to the Company;


(iv) the conviction of Executive in a court of law of, or entering by the
Executive of a plea of guilty or no contest to, any felony or any crime
involving material dishonesty or theft;


(v) willful failure by the Executive to cooperate as directed by the Board with
a bona fide Company internal investigation or an investigation of the Company by
governmental, regulatory or law enforcement authorities, if such breach is not
cured (if curable) within 15 days after written notice thereof to the Executive
by the Company;


(vi) the resignation or other termination of the Executive as the Chief
Executive Officer of the Company if at the request or instruction of any
governmental, regulatory or law enforcement authority; and
 

--------------------------------------------------------------------------------




(vii) any material breach by NMI or the Executive of Section 9 hereof, if such
breach is not cured (if curable) within 15 days after written notice thereof to
the Executive by the Company.


Any notice required to be given by the Company pursuant to this Section 7(a)
shall specify the nature of the circumstance alleged to constitute Cause and the
provisions of this Agreement relied upon, and shall specify the Date of
Termination, which shall not be less than 30 days following the date of such
notice. Any termination for Cause shall be effected by a resolution of the 2/3
of the members of the Board, excluding Executive. Prior to the effectiveness of
any such termination, Executive shall be afforded an opportunity to meet with
the Board, upon reasonable notice under the circumstances, and explain and
defend any action or omission alleged to constitute grounds for a termination
for Cause; provided that, the Board may suspend Executive from his duties
hereunder prior to such opportunity and such suspension shall not constitute a
breach of this Agreement by the Company or otherwise form the basis for a
termination for Good Reason.


(b) Termination for Good Reason. Provided that a Cause event has not occurred,
NMI shall be entitled to terminate the services of NMI and the Executive
hereunder and the Term hereof for “Good Reason” effective upon the giving of
written notice to the Company within 180 days following the occurrence of the
event constituting Good Reason. For purposes of this Agreement, “Good Reason”
shall mean the occurrence of one of the following, without the prior written
consent of the Executive:


(i) a material diminution of the Executive’s position or authority as set forth
in Section 3 hereof, which breach remains uncured (if curable) for a period of
15 days after written notice of such breach to the Company;


(ii) the Company’s material breach of the compensation and benefits provisions
of Sections 4, 5 or 6 hereof, which breach remains uncured (if curable) for a
period of 15 days after written notice of such breach to the Company;


(iii) a notice of non-renewal of this Agreement given by the Company pursuant to
Section 1 hereof; and


(iv) following a Change in Control (as defined below), the Executive not holding
the position of chief executive officer of the ultimate parent corporation or
other controlling entity resulting from the Change in Control transaction.


Any notice required to be given by the Executive pursuant to this Section 7(b)
shall specify the nature of the circumstance alleged to constitute Good Reason
and the provisions of this Agreement relied upon, and shall specify the Date of
Termination, which shall not be less than 30 days following the date of such
notice.
 

--------------------------------------------------------------------------------




For the purposes of this Agreement, a “Change of Control” shall have the meaning
provided in Section 2(b) of the Company’s 2005 Stock Incentive Plan, as in
effect on the Effective Date.


(c) Termination by Company without Cause. The Company, by direction of the
Board, shall have the right at any time during the Term to terminate the
services of NMI and the Executive hereunder and the Term hereof without Cause by
giving 60-days advance written notice to NMI and the Executive, subject to the
provisions of Section 8 hereof.


(d) Termination by NMI without Good Reason. NMI shall have the right at any time
during the Term to terminate the services of NMI and the Executive hereunder and
the Term hereof without Good Reason by giving 60-days advance written notice to
the Company.


(e) Termination for Death or Disability. The services of NMI and the Executive
hereunder and the Term hereof shall automatically terminate in the event of the
Executive's death of “Disability.” For purposes hereof, the term “Disability”
shall mean that the Executive shall be unable to perform his duties hereunder by
virtue of illness or physical or mental incapacity or disability (from any cause
or causes whatsoever) for periods aggregating 180 days, whether or not
continuous, in any continuous period of 360 days. The Company shall have the
right to terminate the Agreement hereunder as at the end of any calendar month
during the continuance of such Disability upon at least 30 days' prior written
notice to NMI and the Executive.


8. Termination Payments and Benefits


(a) Termination for Cause; without Good Reason; Death or Disability. In the
event of the termination of the Term hereof (1) by the Company for Cause
pursuant to Section 7(a) hereof; (2) by NMI without Good Reason pursuant to
Section 7(d) hereof; or (3) by reason of death or Disability of the Executive
pursuant to Section 7(e) hereof, then NMI shall be entitled to the following
(together, the “Accrued Rights”):


(i) unpaid Annual Retainer Fee through the Date of Termination, and any unpaid
reimbursable expenses outstanding as of, the Date of Termination; and


(ii)  all Equity Incentives in accordance with the terms of the applicable plans
and award agreements to which the awards are subject.


In the event of termination of the Agreement in the circumstances described in
this Section 8(a), except as expressly provided in this Section, the Company
shall have no further liability to NMI, the Executive or the Executive's heirs,
beneficiaries or estate for damages, compensation, benefits, severance or other
amounts of whatever nature, directly or indirectly, arising out of or otherwise
related to this Agreement, other than any indemnification obligations under the
Company’s by-laws.


(b) Termination without Cause; for Good Reason. In the event of a termination of
the Term hereof (1) by the Company without Cause pursuant to Section 7(c)
hereof; or (2) by NMI for Good Reason pursuant to Section 7(b) hereof, then NMI
shall be entitled to the following payments and benefits:



(i)  
the Accrued Rights as provided in Section 8(a) hereof;

 

--------------------------------------------------------------------------------



(ii)  
the Annual Bonus with respect to any completed calendar year prior to the Date
of Termination, when otherwise payable to the Company’s senior executives
generally, but only to the extent earned in accordance with the terms of the
Annual Bonus and approved by the Compensation Committee but not already paid
(the “Accrued Bonus”);




(iii)  
a pro-rata portion of the Annual Bonus with respect to the calendar year in
which the Date of Termination occurs, with such pro-rata amount to be equal to
the product of (A) the average of the Annual Bonus amounts paid to the Executive
for the three (3) calendar years ending immediately preceding the Date of
Termination (the “Average Bonus Amount”), times (B) a fraction, (x) the
numerator of which is the number of calendar days from January 1 until the Date
of Termination, and (y) the denominator of which is 365;




(iv)  
a severance payment in an amount equal to the product of 3.0 multiplied by the
sum of (A) the amount of then-current Annual Retainer Fee, plus (B) the Average
Bonus Amount (the “Termination Payment”). The Termination Payment (less
applicable withholding taxes), shall be paid to NMI in a cash lump-sum not later
than 15 business days following the Date of Termination, subject to the
requirements of Section 8(c) hereof;




(v)  
an additional lump-sum cash payment of $1,500,000, which represents the product
of 3.0 multiplied by the benefit payment amount under Section 6(a) hereof; and




(vi)  
any Equity Incentives granted to NMI on or following the Effective Date shall
continue to vest and become exercisable and payable (as applicable) until the
third anniversary of the Date of Termination on the same basis as if the Term of
this Agreement had remained in effect until such anniversary date,
notwithstanding the cessation of the Executive’s service with the Company,
including any requirements for performance-based vesting relating to Company
business or financial performance (but not individual performance following the
Effective Date).



In the event of termination of this Agreement in the circumstances described in
this Section 8(b), except as expressly provided in this Section, the Company
shall have no further liability to NMI, the Executive or the Executive’s heirs,
beneficiaries or estate for damages, compensation, benefits, severance or other
amounts of whatever nature, directly or indirectly, arising out of or otherwise
related to this Agreement, other than any indemnification obligations under the
Company’s by-laws.
 

--------------------------------------------------------------------------------




(c) Termination by Reason of Death or Disability. In the event of a termination
of the Term hereof by reason of death or Disability pursuant to Section 7(e)
hereof, then (i) NMI shall be entitled to payment of the Accrued Rights and the
Accrued Bonus, and (ii) the Executive shall be entitled to any insurance
benefits pursuant to the life and disability insurance coverages provided by NMI
pursuant to Section 6(a) hereof.


(d) Conditions to Payments; No Mitigation. The termination payments and benefits
provided under this Section 8(b) shall be conditioned upon NMI and the Executive
signing and not revoking the mutual waiver and release substantially in the form
attached hereto as Exhibit B, subject to the Company signing such mutual waiver
and release.  In the event of a breach by the Executive or NMI of the
restrictive covenants of Section 9 of this Agreement, in addition to any other
remedies at law or in equity available to it, the Company may cease making any
further payments and providing the other benefits provided for in Section 8(b)
hereof, without affecting its rights under this Agreement. NMI and the Executive
shall be under no duty to mitigate any termination payments or benefits provided
under this Section 8(b).


9. Restrictive Covenants


(a) General. The parties hereto agree that the covenants given in this Section 9
are being given incident to the agreements and transactions described herein,
and that such covenants are being given for the benefit of the Company. During
the Term, the Executive has and will continue to develop a personal relationship
with the clients of the Company and a knowledge of those clients' affairs and
requirements, and the relationship of the Company with its established clientele
will therefore be placed in the Executive's hands in confidence and trust. The
Executive consequently agrees that it is a legitimate interest of the Company,
and reasonable and necessary for the protection of the Confidential Information,
goodwill and business of the Company, which is valuable to the Company, the
Executive makes the covenants contained herein and that the Company would not
have entered into this Agreement unless the covenants set forth in this Section
9 were contained in this Agreement. As used in this Section 9, the term
"Company" shall include any subsidiaries, affiliates, and agencies of the
Company, and the term "client" shall mean anyone who is a present client of the
Company, or an identified prospective client with whom the Company has taken
substantial steps to establish a relationship, as of the Date of Termination or
at any time during the one year period immediately preceding the Date of
Termination. As used in this Section 9, the term “Executive” shall refer to the
Executive and NMI, collectively.


(b) Non-Competition. The Executive agrees that, during the Term and continuing
for two (2) years after the Date of Termination pursuant to a termination of the
Term for any reason (the “Restricted Period”), the Executive shall not, directly
or indirectly, as an individual, employee, officer, consultant, independent
contractor, or partner, in association with any other person, business or
enterprise, except on behalf of the Company, directly or indirectly, engage in
or participate in any business that is competitive with any business that the
Company is substantially engaged in during the Term while employing NMI and the
Executive, relating to advertising, public relations, or any other marketing
communications or marketing consulting services, unless as of the Date of
Termination the Company has disposed of or has ceased to be actively engaged in
any such business (together, a “Competing Business”), nor shall the Executive
make any investments in any Competing Business (except for interests in a
publicly held corporation of less than 2% of its outstanding shares).
Notwithstanding the foregoing, the Executive shall not be prohibited from
engaging in any business in a separate division or subsidiary that is affiliated
with a Competing Business, provided that Executive has no responsibilities with
respect thereto.
 

--------------------------------------------------------------------------------


 
(c) Non-Solicitation of Employees and Clients. The Executive agrees that, during
the Restricted Period, the Executive shall not, as an individual, employee,
officer consultant, independent contractor, partner, shareholder, or in
association with any other person, business or enterprise, except on behalf of
the Company, directly or indirectly, and regardless of the reason for the
cessation of the Term: (i) attempt in any manner to persuade any client to cease
to do business or to reduce the amount of business which any such client has
customarily done or is reasonably expected to do with the Company, whether or
not the relationship between the Company and such client was originally
established in whole or in part through the Executive’s efforts; or (ii) employ
as an employee or retain as a consultant any person, firm or entity who is then
or at any time during the preceding twelve months was an employee of or
exclusive consultant to the Company, or persuade or attempt to persuade any
employee of or exclusive consultant to the Company to leave the employ of the
Company or to become employed as an employee or retained as a consultant by any
person, firm or entity other than the Company, other than his personal assistant
or secretary.


(d) Confidential Information. During the Term, the Executive will acquire and
have access to confidential or proprietary information about the Company and/or
its clients, including but not limited to, trade secrets, methods, models,
passwords, access to computer files, financial information and records, computer
software programs, agreements and/or contracts between the Company and its
clients, client contacts, client preferences, creative policies and ideas,
advertising campaigns, creative and media materials, graphic design materials,
sales promotions and campaigns, sales presentation materials, budgets,
practices, concepts, strategies, methods of operation, financial or business
projections of the Company and information about or received from clients and
other companies with which the Company does business. The foregoing shall be
collectively referred to as "Confidential Information". The Executive is aware
that the Confidential Information is not readily available to the public and
accordingly, the Executive also agrees that he will not at any time (whether
during the Term or after termination of this Agreement), disclose to anyone
(other than counsel in the course of a dispute arising from the alleged
disclosure of Confidential Information or as required by law) any Confidential
Information, or utilize such Confidential Information for Executive’s own
benefit, or for the benefit of third parties. The term "Confidential
Information" does not include information which (i) is or becomes generally
available to the public other than by breach of this provision or (ii) the
Executive learns from a third party who is not under an obligation of confidence
to the Company or a client of the Company. In the event that the Executive
becomes legally required to disclose any Confidential Information, the Executive
will use reasonable efforts to provide the Company with prompt notice thereof so
that the Company may seek a protective order or other appropriate remedy and/or
waive compliance with the provisions of this Section 9(c) to permit a particular
disclosure. The Executive further agrees that all memoranda, disks, files,
notes, records or other documents, whether in electronic form or hard copy
(collectively, the "Material") compiled by or made available to Executive during
the Term (whether or not the Material constitutes or contains Confidential
Information), and in connection with the performance of Executive’s duties
hereunder, shall be the property of the Company and shall be delivered to the
Company on the termination of the Agreement or at any other time upon request.
Except in connection with Executive’s obligations under the Agreement, the
Executive agrees not to make or retain copies or excerpts of any such Material.
Anything to the contrary notwithstanding, nothing in this Section 9(c) shall
prevent the Executive from retaining a home computer and security system, papers
and other materials of a personal nature, including personal diaries, calendars
and Rolodexes, information relating to the Executive’s compensation or relating
to reimbursement of expenses, information that the Executive reasonably believe
may be needed for tax purposes, and copies of plans, programs and agreements
relating to the Executive’s employment.
 

--------------------------------------------------------------------------------




(e) Intellectual Property. During the Term, the Executive will disclose to the
Company all ideas, inventions and business plans developed by him during such
period which relate directly or indirectly to the business of the Company,
including without limitation, any design, logo, slogan, advertising campaign or
any process, operation, product or improvement which may be patentable or
copyrightable. The Executive agrees that all patents, licenses, copyrights,
tradenames, trademarks, service marks, planning, marketing and/or creative
policies and ideas, advertising campaigns, promotional campaigns, media
campaigns, budgets, practices, concepts, strategies, methods of operation,
financial or business projections, designs, logos, slogans and business plans
developed or created by the Executive during the Term, either individually or in
collaboration with others, will be deemed works for hire and the sole and
absolute property of the Company. The Executive agrees, that at the Company's
request and expense, the Executive will take all steps necessary to secure the
rights thereto to the Company by patent, copyright or otherwise.


(f) Remedies. If the Executive commits a breach of any of the provisions of this
Sections 9, the Company shall have the right to have the provisions of this
Agreement specifically enforced by any court having jurisdiction without being
required to post bond or other security and without having to prove the
inadequacy of the available remedies at law, it being acknowledged and agreed
that any such breach or threatened breach will cause irreparable injury to the
Company and that money damages will not provide an adequate remedy to the
Company. In addition, the Company may take all such other actions and remedies
available to it under law or in equity and shall be entitled to such actual
damages as it can show it has sustained by reason of such breach.


(g) Acknowledgements. The parties acknowledge that the type and periods of
restriction imposed in the provisions of this Section 9 are fair and reasonable
and are reasonably required in order to protect and maintain the proprietary
interests of the Company described above, other legitimate business interests
and the goodwill associated with the business of the Company. If any of the
covenants contained in this Section 9, or any part thereof, is held to be
unenforceable by reason of it extending for too great a period of time or over
too great a geographic area or by reason of it being too extensive in any other
respect, the parties agree (x) such covenant shall be interpreted to extend only
over the maximum period of time for which it may be enforceable and/or over the
maximum geographic areas as to which it may be enforceable and/or over the
maximum extent in all other respects as to which it may be enforceable, all as
determined by the court or arbitration panel making such determination and (y)
in its reduced form, such covenant shall then be enforceable, but such reduced
form of covenant shall only apply with respect to the operation of such covenant
in the particular jurisdiction in or for which such adjudication is made. Each
of the covenants and agreements contained in this Section 9 (collectively, the
"Restrictive Covenants") is separate, distinct and severable. The existence of
any claim, demand, action or cause of action of the Executive against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of each Restrictive Covenant. The
unenforceability of any Restrictive Covenant shall not affect the validity or
enforceability of any other Restrictive Covenant or any other provision or
provisions of this Agreement. The temporal duration of the Restrictive Covenants
set forth in this Agreement shall not expire, and shall be tolled, during any
period in which the Executive is in violation of any of the Restrictive
Covenants set forth herein, and all restrictions shall automatically be extended
by the period of the Executive's violation of any such restrictions.
 

--------------------------------------------------------------------------------




10. Enforceability


The failure of any party at any time to require performance by another party of
any provision hereunder shall in no way affect the right of that party
thereafter to enforce the same, nor shall it affect any other party's right to
enforce the same, or to enforce any of the other provisions in this Agreement;
nor shall the waiver by any party of the breach of any provision hereof be taken
or held to be a waiver of any subsequent breach of such provision or as a waiver
of the provision itself.


11. Assignment


The Company, NMI and the Executive agree that the Company shall have the right
to assign this Agreement in connection with any asset assignment of all or
substantially all of the Company’s assets, stock sale, merger, consolidation or
other corporate reorganization involving the Company and, accordingly, this
Agreement shall inure to the benefit of, be binding upon and may be enforced by,
any and all successors and such assigns of the Company. The Company, NMI and
Executive agree that NMI shall have the right to delegate all or a portion of
its right and obligation to provide Executive’s services to the Company
hereunder to another company controlled by Executive, with the prior consent of
the Company (which consent shall not be unreasonably withheld), provided that
the Executive continues to provide the services required under Section 3 hereof,
and provided further that the Executive shall not have the right to assign or
otherwise transfer his rights or obligations under this Agreement, and any
purported assignment or transfer shall be void and ineffective. The rights and
obligations of the Company and of NMI hereunder shall be binding upon and run in
favor of the successors and permitted assigns of the Company and NMI,
respectively.
 

--------------------------------------------------------------------------------


 
12. Modification


This Agreement may not be orally canceled, changed, modified or amended, and no
cancellation, change, modification or amendment shall be effective or binding,
unless in writing and signed by the parties to this Agreement, and approved in
writing by the Board.


13. Severability; Survival


In the event any provision or portion of this Agreement is determined to be
invalid or unenforceable for any reason, in whole or in part, the remaining
provisions of this Agreement shall nevertheless be binding upon the parties with
the same effect as though the invalid or unenforceable part had been severed and
deleted or reformed to be enforceable. The respective rights and obligations of
the parties hereunder shall survive the termination of this Agreement to the
extent necessary to the intended preservation of such rights and obligations,
specifically Sections 8 through 25 hereof.
 
14. Notice


Any notice, request, instruction or other document to be given hereunder by any
party hereto to another party shall be in writing and shall be deemed effective
(a) upon personal delivery, if delivered by hand, or (b) three days after the
date of deposit in the mails, postage prepaid if mailed by certified or
registered mail, or (c) on the next business day, if sent by prepaid overnight
courier service or facsimile transmission (if electronically confirmed), and in
each case, addressed as follows:


If to NMI:
 
c/o Aird & Berlis
181 Bay Street, Suite 1800
Toronto, ON M5J2T9
Canada
(attn: Jack Bernstein)


If to the Executive:
Miles S. Nadal
PO Box N-1991, Paradise Island
Nassau, Bahamas
 
If to the Company:
 
c/o MDC Partners Inc.
950 Third Avenue
New York, NY 10022
Attention: General Counsel 
Fax: (212) 937-4365
 

--------------------------------------------------------------------------------




Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other party in the manner herein
provided for giving notice.


15. Applicable Law


This Agreement shall be governed by, enforced under, and construed in accordance
with the laws of the state of New York and the federal laws of the United States
applicable therein.


16. No Conflict


NMI and the Executive represents and warrants that neither is subject to any
agreement, instrument, order, judgment or decree of any kind, or any other
restrictive agreement of any character, which would prevent either such party
from entering into this Agreement or which would be breached by either such
party upon the performance of their duties pursuant to this Agreement.


17. Entire Agreement


This Agreement represents the entire agreement between the Company, NMI and the
Executive with respect to the provision of services of NMI and the Executive to
the Company, and all prior agreements with respect thereto, including, without
limitation, the Prior Agreement, shall be nullified and superseded hereby except
to the extent provided for herein.


18. Arbitration


Any controversy, dispute, or claim arising out of, in connection with, or in
relation to, the interpretation, performance or breach of this Agreement,
including, without limitation, the validity, scope, and enforceability of this
section, may at the election of any party, be solely and finally settled by
arbitration conducted in the City of New York, New York, by and in accordance
with the with the Expedited Procedures of the Commercial Arbitration Rules of
the American Arbitration Association, or any successor organization, then in
effect (collectively, the "Rules"). Each of the parties hereto agrees that such
arbitration shall be conducted by a single arbitrator selected in accordance
with the Rules; provided that such arbitrator shall be experienced in deciding
cases concerning the matter which is the subject of the dispute. Any of the
parties may demand arbitration by written notice to the other and to the
Arbitrator set forth in this Section 19(b) ("Demand for Arbitration"). Each of
the parties agrees that if possible, the award shall be made in writing no more
than 30 days following the end of the proceeding. Any award rendered by the
arbitrator(s) shall be final and binding and judgment may be entered on it in
any court of competent jurisdiction. Each of the parties hereto agrees to treat
as confidential the results of any arbitration (including, without limitation,
any findings of fact and/or law made by the arbitrator) and not to disclose such
results to any unauthorized person. The parties intend that this agreement to
arbitrate be valid, enforceable and irrevocable. In the event of any arbitration
with regard to this Agreement, each party shall pay its own legal fees and
expenses, provided, however, that the parties agree to share the cost of the
Arbitrator’s fees. If NMI or the Executive substantially prevails in any such
arbitration, then the Company shall pay all legal fees incurred by NMI and the
Executive to arbitrate the dispute, and all arbitration fees.
 

--------------------------------------------------------------------------------




19. Headings


The headings contained in this Agreement are for reference purposes only, and
shall not affect the meaning or interpretation of this Agreement.
 
20. Tax Withholding and Reporting; Currency


With respect to any rights, payments or benefits to or on behalf of NMI of the
Executive under this Agreement, the Company shall comply with applicable tax
reporting and tax withholding obligations as it deems appropriate, and shall
have the right to withhold or deduct from any such amounts hereunder such
federal, state or local taxes as it shall determine are required to be withheld
pursuant to any applicable law or regulation, including the laws of the United
States and Canada and their respective subdivisions. Except as otherwise
provided herein, all dollar amounts referred to in this Agreement are
denominated in United States currency.


21. 409A Compliance


This Agreement is intended to comply, to the extent applicable, with Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and will be
so interpreted. Notwithstanding anything herein to the contrary, (i) if on the
Termination Date Executive is a “specified employee” as defined in Section 409A
of the Code, and the deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such termination the Agreement is
necessary in order to prevent the imposition of any accelerated or additional
tax under Section 409A of the Code, then the Company will (A) defer the
commencement of the payment of any such payments or benefits hereunder (without
any reduction in such payments or benefits ultimately paid or provided to
Executive) until the date that is six months following the Termination Date (or
the earliest date as is permitted under Section 409A of the Code), and (B) add
to such payment or benefit an interest payment for the six-month period
calculated using the short-term Applicable Federal Rate (monthly compounded) as
in effect on the date of termination under Section 1274(d) of the Internal
Revenue Code and (ii) if any other payments of money or other benefits due to
NMI or the Executive hereunder could cause the application of an accelerated or
additional tax under Section 409A of the Code, the parties agree to restructure
the payments or benefits to comply with Section 409A of the Code in a manner
which does not diminish the value of such payments and benefits to NMI or the
Executive.


22. Section 280G Provision. NMI and the Executive shall be entitled to the
rights provided under Exhibit C of this Agreement.


23. Counterparts


This Agreement may be executed in two counterparts or by facsimile transmission,
both of which taken together shall constitute one instrument.
 

--------------------------------------------------------------------------------




24. No Strict Construction


The language used in this Agreement will be deemed to be the language chosen by
the Company, NMI and the Executive to express their mutual intent, and no rule
of law or contract interpretation that provides that in the case of ambiguity or
uncertainty a provision should be construed against the draftsman will be
applied against any party hereto.


25. Company Artwork. Not later than the first anniversary of the Effective Date,
the Executive shall have arranged for the purchase and/or transfer of
collectible artwork shared by the Company and the Executive based upon appraised
fair market values which the Company, NMI and the Executive have mutually agreed
upon (net of the amount mutually agreed upon as representing the commission that
would otherwise be payable upon sale of the artwork). The Company shall prepare
the necessary documents of title transfer and receipts to effect such transfer
and settlement. All necessary parties shall use their reasonable efforts to
execute any documents reasonably necessary to effectuate the foregoing.
 
*  *  *  *  *
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Management Services Agreement
as of the day and year first above written.

       
MDC Partners Inc.
 
   
   
  By:  

--------------------------------------------------------------------------------

Name:
Title:

             
Nadal Management, Inc.
 
   
   
  By:  

--------------------------------------------------------------------------------

Name:
  Title:

             
Miles Nadal
 
   
   
   

--------------------------------------------------------------------------------

Miles Nadal

             
Nadal Financial Corporation
(solely for purposes of Sections 4(d) and 17 hereof)
 
   
   
  By:  

--------------------------------------------------------------------------------

Name:   Title:

 

--------------------------------------------------------------------------------

 

Exhibit A to Management Services Agreement
 
LIST OF COMPANIES


The Companies for which Executive currently is an investor in, as of the
Effective Date, are as follows:


Peerage Capital Fund - Founder - limited partner
Peerage Capital Group - Founder - general partner
Trapeze - Media Inc. - founding investor and shareholder
 

--------------------------------------------------------------------------------

 


Exhibit B to Management Services Agreement


MUTUAL RELEASE OF CLAIMS AND COVENANT NOT TO SUE


This MUTUAL RELEASE OF CLAIMS AND COVENANT NOT TO SUE is executed and delivered
(A) by MILES NADAL (“Executive”) and NADAL MANAGEMENT, INC. (“NMI”) to MDC
PARTNERS INC. (the “Company”), and (B) by the COMPANY to EXECUTIVE and NMI.
 
In consideration of mutual payments, rights and benefits provided under the
Management Services Agreement between Executive, NMI and the Company, dated
April 30, 2007 (the “Management Services Agreement”), Executive, NMI and the
Company hereby agree as follows:


Section 1. Severance Benefit. Executive and NMI specifically acknowledge and
agrees that all payments and benefits pursuant to Section 8 of the Management
Services Agreement are in full satisfaction of all amounts due to Executive and
NMI as severance pay or benefits from the Company or its affiliates. Without
limiting the generality of Section 2 below, Executive and NMI voluntarily
release and waive any and all rights that Executive or NMI may have or may have
had under the Management Services Agreement or to any other severance pay or
benefits from the Company or any of its affiliates.


Section 2. Release and Covenant by the Executive and NMI. NMI and Executive each
voluntarily release and forever discharges the Company and its affiliates, their
respective officers, employees, agents, stockholders, successors and assigns
(both individually and in their official capacities with the Company and its
affiliates) (together, “Releasees”) from, and covenants not to sue or proceed
against any of the foregoing on the basis of, any and all past or present causes
of action, suits, agreements or other claims which Executive, NMI, and their
respective dependents, relatives, heirs, executors, administrators, successors
and assigns has or have against Releasees on their behalf upon or by reason of
any matter arising out of the Management Services Agreement, and including, but
not limited to, any alleged violation of the Civil Rights Acts of 1964 and 1991,
the Equal Pay Act of 1963, the Age Discrimination in Employment Act of 1967, the
Rehabilitation Act of 1973, the Older Workers Benefit Protection Act of 1990,
the Americans with Disabilities Act of 1990, the Family and Medical Leave Act of
1993, and any other federal or state law, regulation or ordinance, or public
policy, contract or tort law, having any bearing whatsoever on the terms and
conditions or cessation of the Management Services Agreement. Except as
expressly stated herein, this release shall not, however, constitute a waiver of
any of NMI’s rights under the Management Services Agreement (including without
limitation, any right to indemnification).


Section 3. Release and Covenant by the Company. In exchange for NMI and
Executive’s promises in this Mutual Release, Company agrees to make the all
payments and benefits pursuant to Section 8 of the Management Services Agreement
on the terms and conditions described therein. In consideration of NMI and
Executive's agreements and covenants in this Mutual Release, the Company, on
behalf of the Releasees, forever releases and waives any and all claims, counts,
causes of action and demands of any kind or nature for money or anything else,
whether such claims are known or unknown, against NMI and Executive, that arose
prior to NMI and Executive’s signing of this Mutual Release or that relate in
any way to the Management Services Agreement or the Executive’s performance
thereunder, except for claims, demands, actions or causes of actions arising out
of or relating to (i) the Loans (as defined in the Management Service Agreement)
or any other debt or credit obligations of NMI or the Executive or their
respective affiliates to the Releasees, (ii) acts or omissions that only become
known to the Company after the date of this Mutual Release and that involve
intentional gross misconduct with respect to the Company, (iii) any claims
arising out of actions taken by NMI or the Executive after the date of this
Mutual Release or (iv) any of the Company’s rights under the Management Services
Agreement.
 

--------------------------------------------------------------------------------




Section 4. Due Care. NMI and Executive acknowledge that NMI and Executive have
received a copy of this Mutual Release prior to its execution and has been
advised hereby of their opportunity to review and consider this Release for [21
or 45 days - as applicable under ADEA] prior to its execution. NMI and Executive
are hereby advised and acknowledges that they have been advised to consult with
an attorney prior to executing this Mutual Release. NMI and Executive enter into
this Mutual Release having freely and knowingly elected, after due
consideration, to execute this Release and to fulfill the promises set forth
herein. This Mutual Release shall be revocable by NMI and Executive during the
7-day period following its execution, and shall not become effective or
enforceable until the expiration of such 7-day period.


Section 5. Reliance by Executive, NMI and Company. NMI and Executive acknowledge
that, in NMI and Executive’s decision to enter into this Mutual Release, NMI and
Executive have not relied on any representations, promises or agreements of any
kind, including oral statements by representatives of the Company, except as set
forth in this Mutual Release. The Company acknowledges that, in its decision to
enter into this Mutual Release, the Company had not relied on any
representations, promises or agreements of any kind, including oral statements
by the Executive, except as set forth in this Mutual Release.
 

--------------------------------------------------------------------------------


 
This MUTUAL RELEASE OF CLAIMS AND COVENANT NOT TO SUE is executed by Executive,
NMI and the Company on _________________.

       
MDC Partners Inc.
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
  Title:

             
Nadal Management, Inc.
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:   Title:

             
Nadal Financial Corporation
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:   Title:

 

--------------------------------------------------------------------------------

 

Exhibit C to Management Services Agreement
 
EXCISE TAX GROSS UP


A. Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any Payment would be
subject to the Excise Tax, then NMI shall be entitled to receive an additional
payment (the “Gross-Up Payment”) in an amount such that, after payment by NMI of
all taxes (and any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
NMI retains an amount of the Gross-Up Payment equal to the Excise Tax imposed
upon the Payments. Notwithstanding the foregoing provisions of this Section A of
Exhibit C, if it shall be determined that NMI is entitled to the Gross-Up
Payment, but that the Parachute Value of all Payments does not exceed 110% of
the Safe Harbor Amount, then no Gross-Up Payment shall be made to NMI and the
amounts payable under this Agreement shall be reduced so that the Parachute
Value of all Payments, in the aggregate, equals the Safe Harbor Amount. The
reduction of the amounts payable hereunder, if applicable, shall be made by
first reducing the payments under Section 8(b), unless an alternative method of
reduction is elected by NMI, and in any event shall be made in such a manner as
to maximize the Value of all Payments actually made to NMI. For purposes of
reducing the Payments to the Safe Harbor Amount, only amounts payable under this
Agreement (and no other Payments) shall be reduced. If the reduction of the
amount payable under this Agreement would not result in a reduction of the
Parachute Value of all Payments to the Safe Harbor Amount, no amounts payable
under the Agreement shall be reduced pursuant to this Section A of Exhibit C.


B. Subject to the provisions of Section C of Exhibit C, all determinations
required to be made under this Exhibit C, including whether and when a Gross-Up
Payment is required, the amount of such Gross-Up Payment and the assumptions to
be utilized in arriving at such determination, shall be made by a nationally
recognized certified public accounting firm to be designated jointly by the
Company and NMI (the “Accounting Firm”). The Accounting Firm shall provide
detailed supporting calculations to the Company and NMI within 15 business days
of the receipt of notice from NMI that there has been a Payment or such earlier
time as is requested by the Company. All fees and expenses of the Accounting
Firm shall be borne solely by the Company. Any Gross-Up Payment, as determined
pursuant to this Exhibit C, shall be paid by the Company to NMI within 5 days of
the receipt of the Accounting Firm’s determination. Any determination by the
Accounting Firm shall be binding upon the Company, NMI and the Executive. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments that will not have been made by the Company
should have been made (the “Underpayment”), consistent with the calculations
required to be made hereunder. In the event the Company exhausts its remedies
pursuant to Section C of Exhibit C and NMI thereafter is required to make a
payment of any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of NMI .
 

--------------------------------------------------------------------------------




C. NMI shall notify the Company in writing of any claim by the Internal Revenue
Service that, if successful, would require the payment by the Company of the
Gross-Up Payment. Such notification shall be given as soon as practicable, but
no later than 10 business days after NMI is informed in writing of such claim.
NMI shall apprise the Company of the nature of such claim and the date on which
such claim is requested to be paid. NMI shall not pay such claim prior to the
expiration of the 30-day period following the date on which NMI gives such
notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Company notifies NMI
in writing prior to the expiration of such period that the Company desires to
contest such claim, NMI shall:


a. give the Company any information reasonably requested by the Company relating
to such claim,


b. take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,


c. cooperate with the Company in good faith in order effectively to contest such
claim, and


d. permit the Company to participate in any proceedings relating to such claim;


provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold NMI harmless, on an after-tax
basis, for any Excise Tax or income tax (including interest and penalties)
imposed as a result of such representation and payment of costs and expenses.
Without limitation on the foregoing provisions of this Section C of Exhibit C,
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either pay
the tax claimed to the appropriate taxing authority on behalf of NMI and direct
NMI to sue for a refund or contest the claim in any permissible manner, and NMI
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company shall determine; provided, however, that, if the Company
pays such claim and directs NMI to sue for a refund, the Company shall indemnify
and hold NMI harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such payment or with
respect to any imputed income in connection with such payment; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of NMI with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which the Gross-Up Payment would be payable hereunder, and NMI shall be entitled
to settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.
 

--------------------------------------------------------------------------------




D. If, after the receipt by NMI of a Gross-Up Payment or payment by the Company
of an amount on NMI’s behalf pursuant to Section C of Exhibit C, NMI becomes
entitled to receive any refund with respect to the Excise Tax to which such
Gross-Up Payment relates or with respect to such claim, NMI shall (subject to
the Company’s complying with the requirements of Section C of Exhibit C, if
applicable) promptly pay to the Company the amount of such refund (together with
any interest paid or credited thereon after taxes applicable thereto). If, after
payment by the Company of an amount on NMI’s behalf pursuant to Section C of
Exhibit C, a determination is made that NMI shall not be entitled to any refund
with respect to such claim and the Company does not notify NMI in writing of its
intent to contest such denial of refund prior to the expiration of 30 days after
such determination, then the amount of such payment shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.


E. Notwithstanding any other provision of this Exhibit C, the Company may, in
its sole discretion, withhold and pay over to the Internal Revenue Service or
any other applicable taxing authority, for the benefit of NMI, all or any
portion of any Gross-Up Payment, and NMI hereby consents to such withholding.


F. Definitions. The following terms shall have the following meanings for
purposes of this Exhibit C.


(i) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.


(ii) “Parachute Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2),
as determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.


(iii) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of NMI, whether paid or payable pursuant to this Agreement or
otherwise.


(iv) The “Safe Harbor Amount” means 2.99 times the “base amount,” within the
meaning of Section 280G(b)(3) of the Code.
 
(v) “Value” of a Payment shall mean the economic present value of a Payment as
of the date of the change of control for purposes of Section 280G of the Code,
as determined by the Accounting Firm using the discount rate required by Section
280G(d)(4) of the Code.
 

--------------------------------------------------------------------------------

